Title: Pacificus No. III, [6 July 1793]
From: Hamilton, Alexander
To: 



[Philadelphia, July 6, 1793]

France at the time of issuing the proclamation was engaged & likely to be engaged in war, with all or almost all Europe; without a single ally in that quarter of the Globe.
In such a state of things, it is evident, that however she may be able to defend herself at home (a thing probably still practicable if her factions can be appeased, and system and order introduced) she cannot make any external efforts, in any degree proportioned to those which can be made against her.
By this situation of things alone, the UStates would be dispensed from an obligation to embark in her quarrel.
It is known that we are wholly destitute of naval force. France, with all the great maritime Powers united against her, is unable to supply this deficiency. She can not afford us that species of cooperation, which is necessary to render our efforts useful to her and to prevent our experiencing the intire destruction of our Trade and the most calamitous inconveniences in other respects.
Our guarantee does not respect France herself. It does not relate to her own immediate defence or preservation. It relates merely to the defence & preservation of her American colonies; objects of which (though of considerable importance) she might be deprived and yet remain a great and powerful and a happy Nation.
In the actual situation of this Country, and in relation to an object so secondary to France, it may fairly be maintained, that an ability in her to supply in a competent degree our deficiency of naval force is a condition of our obligation to perform the Guarantee on our part.
Had the United States a powerful marine or could they command one in time, this reasoning would not be solid; but circumstanced as they are, it is presumed to be well founded.
There would be no proportion between the mischiefs and perils, to which the UStates would expose themselves by embarking in the War, and the benefit which the nature of their stipulation aims at securing to France, or that, which it would be in their power actually to render her, by becoming a party.
This disproportion would be a valid reason for not executing the Guarantee. All contracts are to receive a reasonable construction. Self preservation is the first duty of a Nation; and though in the performance of stipulations relating to war, good faith requires that the ordinary hazards of war should be fairly encountered, because they are directly contemplated by such stipulations, yet it does not require that extraordinary and extreme hazards should be run; especially where the object, for which they are to be run, is only a partial and particular interest of the ally, for whom they are to to be run.
As in the present instance good faith does not require, that the UStates should put in jeopardy their essent⟨ial⟩ interests, perhaps their very existence, in one of the most unequal contests, in which a nation could be engaged—to secure to France what?—her West India Islands and other less important possessions in America. For it is to be remembered, that the stipulations of the UStates do in no event reach beyond this point. If they were upon the strength of their Guarantee, to engage in the War, and could make any arrangement with the Belligerent Powers, for securing to France those Islands and those possessions, they would be at perfect liberty instantly to withdraw. They would not be bound to prosecute the War one moment longer.
They are under no obligation, in any event, as far as the faith of treaties is concerned; to assist France in the defence of her liberty; a topic on which so much has been said, so very little to the purpose as it regards the present question.
The Contest in which the UStates would plunge themselves, were they to take part with France, would possibly be still more unequal, than that in which France herself is engaged. With the possessions of Great Britain and Spain on both Flanks, the numerous Indian tribes, under the influence and direction of those Powers, along our whole Interior frontier, with a long extended sea coast—with no maritime force of our own, and with the maritime force of all Europe against us, with no fortifications whatever and with a population not exceeding four Millions—it is impossible to imagine a more unequal contest, than that in which we should be involved in the case supposed; a contest from which, we are dissuaded by the most cogent motives of self preservation, as well as of Interest.
We may learn from Vatel one of the best Writers on the laws of Nations that “If a State which has promised succours finds itself unable to furnish them, its very inability is its exemption; and if the furnishing the succours would expose it to an evident danger this also is a lawful dispensation. The case would render the Treaty pernicious to the state and therefore not obligatory. But this applies to an imminent danger threatening the safety of the State; the case of such a danger is tacitly and necessarily reserved in every Treaty.”
   
   See Book III Chap VI § 92

  ..
If too (as no sensible and candid man will deny) the extent of the present combination against France is in a degree to be ascribed to imprudences on her part—the exemption to the UStates is still more manifest and complete. No country is bound to partake in hazards of the most critical kind, which may have been produced or promoted, by the Indiscretion and intemperance of another. This is an obvious dictate of reason, with which the common sense and common Practice of Mankind coincide.
To the foregoing considerations it may perhaps be added, with no small degree of force, that military stipulations in national Treaties contemplate only the ordinary case of foreign war, and are irrelative to the contests which grow out of Revolutions of Government; unless where they have express reference to a Revolution begun, or where there is a guarantee of the existing constitution of a nation, or where there is a personal alliance for the defence of a prince and his family.
   
   Puffendorf, Book VIII Chapt IX Section IX


The Revolution in France is the primitive source of the War, in which she is engaged. The restoration of the monarchy is the avowed object of some of her enemies—and the implied one of all of them. That question then is essentially involved in the principle of the war; a question certainly never in the contemplation of that Government, with which our Treaty was made, and it may thence be fairly inferred never intended to be embraced by it.
The inference would be that the UStates have fulfilled the utmost that could be claimed by the Nation of France, when they so far respected its decision as to recognise the newly constituted Powers; giving operation to the Treaty of Alliance for future occasions, but considering the present war as a tacit exception. Perhaps too this exception is in other respects due to the circumstances under which the engagements between the two Countries were contracted. It is impossible, prejudice apart, not to perceive a delicate embarrassment ⟨bet⟩ween the theory and fact of ⟨our political relations⟩ to France.
On these ground, also, as ⟨well⟩ as on that of the present War being of⟨fensive⟩ on the side of France—The USta⟨tes have⟩ valid and honorable pleas to offer ⟨against⟩ the Execution of the Guarantee, ⟨if⟩ it should be claimed of them by France. And the President was in every view fully justified in pronouncing, that the duty and interest of the UStates dictated a Neutrality in the War.
